Not for Publication in West's Federal Reporter

          United States Court of Appeals
                        For the First Circuit


No. 12-1498

                      ÚRSULA VÁZQUEZ-BALDONADO,

                         Plaintiff, Appellant,

                                      v.

              ALICIA DOMENECH and JOSÉ M. REYES-REYES,

                        Defendants, Appellees.


          APPEAL FROM THE UNITED STATES DISTRICT COURT

                  FOR THE DISTRICT OF PUERTO RICO

         [Hon. Francisco A. Besosa, U.S. District Judge]



                                   Before

                   Thompson, Kayatta, and Barron,
                           Circuit Judges.




     Mauricio Hernández-Arroyo and Law Offices                    of   Mauricio
Hernández-Arroyo, Esq., on brief for appellant.



                              March 13, 2015
             BARRON, Circuit Judge. Úrsula Vázquez-Baldonado appeals

the District Court's denial, with prejudice, of her motion for

default judgment against defendants José Reyes-Reyes and Alicia

Domenech. Vázquez also appeals the dismissal of her complaint. We

affirm.

             Vázquez alleged in her first complaint that Domenech

engaged in a conspiracy to defraud Vázquez and others by falsely

representing Domenech's ability to obtain immigration benefits for

her clients.      Vázquez sought civil damages under the Racketeer

Influenced     and   Corrupt      Organizations      (RICO)      Act,   18   U.S.C.

§§   1961-68.1       RICO    liability         attaches    for   a   "pattern   of

racketeering activity," id. §§ 1962, 1964, and such a pattern

requires   "at   least      two   acts    of    racketeering      activity,"    id.

§ 1961(5), with qualifying predicate acts of racketeering activity

enumerated in § 1961(1).

             The defendants "failed to plead or otherwise defend," and

the clerk thus entered a default under Federal Rule of Civil

Procedure 55(a).     Vázquez then moved the District Court for entry

of default judgment under Rule 55(b)(2).                  But the District Court


     1
       Her first complaint also raised a number of other claims
under Puerto Rico law.    The District Court dismissed them for
failure to state a claim due to inadequate pleading of necessary
factual allegations. Vázquez states in her brief on appeal that
this dismissal was erroneous.      But because this argument is
presented, without citation of authority, in a single sentence in
a section of the brief titled "Summary of the Legal Argument" and
is not developed further, we deem her argument waived. Rodríguez
v. Municipality of San Juan, 659 F.3d 168, 175-76 (1st Cir. 2011).

                                         -2-
denied Vázquez's motion without prejudice because, among other

reasons, the complaint and the motion did not state a claim for

civil RICO liability. See Feliciano-Hernández v. Pereira-Castillo,

663 F.3d 527, 537 n.5 (1st Cir. 2011) ("[A] district court may,

after entry of default, still conclude that a complaint fails to

state a claim.").   Specifically, the District Court explained that

"[a]lthough the complaint lists a series of predicate and non-

predicate acts [to RICO liability], it appears that plaintiff only

provides some factual support for wire fraud."        Then, quoting

Feinstein v. Resolution Trust Corp., 942 F.2d 34, 42 (1st Cir.

1991), the District Court concluded that "[i]t is not enough for a

plaintiff to file a RICO action, chant [the] statutory mantra, and

leave the identification of the predicate acts to the time of

trial."   And, the District Court specifically warned that, if the

plaintiff failed to correct these defects in an amended complaint,

she risked dismissal with prejudice for want of prosecution.

           In response, Vázquez filed an amended complaint and again

sought default judgment from the District Court.       The District

Court again denied the motion, this time with prejudice for want of

prosecution.   In doing so, the District Court once more concluded

that Vázquez had failed to plead facts adequate to establish the

existence of at least two predicate racketeering acts and also went

on to conclude that Vázquez had failed adequately to plead other




                                -3-
essential elements of her claim, including the continuity of

racketeering activity and the elements of a RICO conspiracy.

           In this appeal, Vázquez contends her amended complaint

did sufficiently allege the elements of the RICO conspiracy and

that the racketeering activity was continuous.           But Vázquez does

not address the District Court's holding that her complaint failed

to state a claim because it did not plausibly allege the existence

of at least two predicate RICO acts, as defined by the statute.

See 18 U.S.C. § 1961(1) (listing various acts and criminal offenses

that qualify as "racketeering activity").         And that means she has

waived her challenge to the District Court's determination that her

amended   complaint   failed   to   state   a   claim.      Rodríguez   v.

Municipality of San Juan, 659 F.3d 168, 175 (1st Cir. 2011) ("[W]e

deem waived claims not made or claims adverted to in a cursory

fashion, unaccompanied by developed argument. . . . Judges are not

mind-readers, so parties must spell out their issues clearly,

highlighting    the   relevant      facts   and     analyzing     on-point

authority.").

           Vázquez does argue that even if her amended complaint

failed to state a claim, the District Court abused its discretion

by denying her motion for default judgment with prejudice instead

of granting leave to file a second amended complaint.           But having

already given Vázquez a chance to amend the complaint to address

its defects and warning that her failure to do so might result in


                                    -4-
dismissal with prejudice, the District Court did not abuse its

discretion in doing what it warned it might.       See Torres-Vargas v.

Pereira, 431 F.3d 389, 393 (1st Cir. 2005) ("Where, as here, the

court appropriately forewarns a plaintiff of the consequences of

future noncompliance with an unambiguous order, the court need not

exhaust   less   toxic   sanctions    before   dismissing   a   case   with

prejudice.").

           The judgment of the District Court is thus affirmed.




                                     -5-